Name: Council Regulation (EEC) No 2052/92 of 30 June 1992 adjusting, for the second time, the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece
 Type: Regulation
 Subject Matter: plant product;  European construction;  agricultural policy;  agricultural structures and production;  international affairs;  Europe
 Date Published: nan

 No L 215 / 10 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2052 /92 of 30 June 1992 adjusting, for the second time, the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece excess of this maximum together with any difference between actual and estimated production should be carried forward , without application of that limit , to the following marketing year ; Whereas experience may show the need to make other adjustments to the system provided for by the abovementioned Protocol ; whereas , therefore , a procedure should be laid down whereby the Council may adjust the system , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular paragraph 11 of Protocol 4 on cotton , as amended by Regulation (EEC ) No 4006 / 87 (*), Having regard to Council Regulation (EEC ) No 1964 / 87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece ( 2 ), and in particular Article 3 ( 2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas examination of the operation of the system introduced for cotton by Protocol 4 referred to in Article 3 (2 ) of Regulation (EEC) No 1964 / 87 reveals a need for adjustment ; Whereas the production of cotton is very important to the agricultural economy of certain regions of the Community ; whereas , in order to give cotton producers more guarantee as to their income , the annual fixing of the maximum guaranted quantity should be replaced by fixing for a longer period ; Whereas the current level of the maximum guaranteed quantity has permitted cotton-growing in the Community to be maintained at an acceptable level ; whereas , therefore , the quantity of cotton for which aid is granted should be maintained in its entirety ; whereas this objective can be met by fixing the maximum guaranteed quantity at 701 000 tonnes of cotton of the average quality of unginned cotton produced in the Community ; Whereas , with a view to avoiding excessive variations in the reduction of the aid , it is appropriate that this reduction be limited to 15% of the norm price and the proportion in HAS ADOPTED THIS REGULATION : Article 1 This Regulation provides for adjustments to the system of aid for the production of cotton provided for in paragraphs 3 and 8 of Protocol 4 annexed to the Act ofAccession ofGreece and adjusted by Regulation (EEC ) No 1964 / 87 . Article 2 Article 2 ( 1 ) of Regulation (EEC ) No 1964 / 87 shall be replaced by the following: ' 1 . The Council , acting by a qualified majority on a proposal from the Commission , shall determine the maximum guaranteed quantity for a fixed period . Such quantity shall take into account a reference period and a foreseeable trend in demand . However , for each of the 1992 / 93 to 1995 / 96 marketing years , the maximum guaranteed quantity shall be fixed at 701 000 tonnes of unginned cotton .' Article 3 The second and third subparagraphs of Article 2 (2 ) of Regulation (EEC ) No 1964 / 87 shall be replaced by the following: 'However , without prejudice to the third subparagraph , if the reduction in the amount of aid exceeds 15 % of the guide price , this reduction shall be limited , under the marketing year concerned , to 15 % . Any reduction which exceeds this limit shall be carried forward to the guide price of the following marketing year up to a limit of 5% . Moreover , the amount of the aid for the marketing year concerned shall be adjusted upwards of a threshold of 3 % on the basis of the relation between , on the one hand , the gap between the estimated production and the actual production and , on the other hand , the maximum quantity guaranteed for the preceding marketing year . ( ») OJ No L 377 , 31 . 12 . 1987 , p. 49 . ( 2 ) OJ No L 184 , 3 . 7 . 1987 , p. 14 . Regulation as amended by Regulation (EEC ) No 1357 / 90 (OJ No L 134 , 28 . 5 . 1990 , p. 22). ( 3 ) OJ No C 119 , 11 . 5 . 1992 , p. 24 . ( 4 ) OJ No C 150 , 15 . 6 . 1992 . ( s ) OJ No C 169 , 6 . 7 . 1992 . 30 . 7 . 92 Official Journal of the European Communities No L 215 / 11 However for the 1992/ 93 marketing year , the reduction in the guide price may in no case exceed 15 % .' Article 4 In paragraph 8 of Protocol 4 , the phrase 'before 1 August for the marketing year beginning the following year' is hereby deleted . If the report shows this to be necessary , the Council , acting by a qualified majority on a proposal from the Commission and after consulting the European Parliament , shall decide on changes to the system, taking account of the experience acquired in the operation of the system, on the one hand , and of the system of support for arable crops , on the other. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the 1992 / 93 marketing year . Article S Not later than the beginning of the 1996 / 97 marketing year , the Commission shall submit to the Council a report on the operation of the cotton aid system . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA